Name: Commission Implementing Regulation (EU) NoÃ 238/2013 of 15Ã March 2013 amending Implementing Regulation (EU) NoÃ 481/2012 as regards the validity of certificates of authenticity for high-quality beef
 Type: Implementing Regulation
 Subject Matter: tariff policy;  animal product;  trade
 Date Published: nan

 16.3.2013 EN Official Journal of the European Union L 74/24 COMMISSION IMPLEMENTING REGULATION (EU) No 238/2013 of 15 March 2013 amending Implementing Regulation (EU) No 481/2012 as regards the validity of certificates of authenticity for high-quality beef THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 481/2012 of 7 June 2012 laying down rules for the management of a tariff quota for high-quality beef (2) changed the management method of the quota opened by Council Regulation (EC) No 617/2009 (3) from the simultaneous examination method to the first-come, first-served management method. As in the framework of the first-come, first-served management method of that quota there are no longer import licences with validity limited to 30 June of each importing year, it is therefore opportune to drop the validity limit of 30 June for the certificates of authenticity. Instead, a period of three months from the date of issue of those certificates should be established which is in line with other high-quality beef tariff quotas. (2) For reasons of clarity, it is necessary to indicate, in the requirements for goods to benefit from the preferential tariff quota concerned, as set out in Annex II to Implementing Regulation (EU) No 481/2012, the bovine animals covered by the Union carcass classification and thus eligible for producing high quality beef. (3) Implementing Regulation (EU) No 481/2012 should therefore be amended accordingly. (4) For reasons of legal certainty, the new period of validity of certificates of authenticity should not apply to certificates of authenticity issued before the date of entry into force of this Regulation. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 481/2012 is amended as follows: (1) in Article 3, paragraph 7 is replaced by the following: 7. The validity of a certificate of authenticity shall be three months from the date of its issue.; (2) in Annex II, footnote 1 is replaced by the following: (1) For the purposes of these requirements, heifers and steers are bovine animals , as defined in point 1 of Part IV of Annex III to Regulation (EC) No 1234/2007, which correspond, respectively, to categories E and C, as defined in Part A of Annex V to that Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to certificates of authenticity issued from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 148, 8.6.2012, p. 9. (3) OJ L 182, 15.7.2009, p. 1.